PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/270,136
Filing Date: 7 Feb 2019
Appellant(s): IYENGAR GORUR KRISHNA, Ranganath



__________________
THOMAS HARDMAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 7th, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 5th, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
(2) Response to Argument
With respect to independent claims 1, 11, and 16, the applicant argues that the combination of Singh and Guha fails to disclose deploying at least one different combination of the plurality of services provided by the container-based application among the modified containers.  Specifically, the applicant contends that Guha’s provisional application (no. 62/642,003, filed on March 13th, 2018) fails to provide support for the cited portions of Guha (U.S. Patent Application Publication no. 2020/0089533) relied upon in the office action dated June 5th, 2020.

    PNG
    media_image2.png
    417
    626
    media_image2.png
    Greyscale
The examiner respectfully disagrees.  In response to the applicant’s assertion that the provisional disclosure of Guha fails to make any references to “monitor[ing]…application performance”, the examiner points to the following excerpts from Guha’s provisional application specification, which include disclosures of “monitoring application KPI’s [Key Performance Indicators], component and infrastructure metrics across provisioning layers” as part of the End-to-End Cloud Application Management Platform.


    PNG
    media_image3.png
    406
    615
    media_image3.png
    Greyscale
Additionally, Guha goes on to disclose Monitoring and Managing the Application:
Including monitoring each node of the cluster and its resource consumption of low-level components:

    PNG
    media_image4.png
    307
    611
    media_image4.png
    Greyscale

th, 2018 (https://web.archive.org/web/20180119230211/https://aws.amazon.com/autoscaling/),   “AWS Auto Scaling monitors your applications and automatically adjusts capacity to maintain steady, predictable performance at the lowest possible cost. Using AWS Auto Scaling, it’s easy to setup application scaling for multiple resources across multiple services in minutes.”  Page 3 of Guha’s provisional specification references AWS’s Elastic Container Service (ECS) instances as an example cluster environment, which supports the inclusion of using the AWS definition of autoscaling by reference.  And thus by definition, the AWS definition of autoscaling reads on the claim limitation of “deploying at least one different combination of the plurality of services provided.”
Even without the consideration for the AWS technical definition of autoscaling laid out above, the plain meaning of scaling, as defined by Mirriam Webster definition of, “to find out the size, extent, or amount of” would be sufficient to denote that the scaling on a per-component basis and setting auto-scaling limits for each component (see excerpt from Guha’s provisional specification below), would be a sufficient disclosures of “deploying at least one different combination of the plurality of services provided.”, where the scaling on a per-component basis would automatically adjust the “size, extent, or amount of” each component deployed.  The mapping of the prior art disclosure by Guha, is consistent with the applicant’s own definition for scaling, which is described in paragraph [0007] of the applicant’s specification as, “Scaling up involves allocating additional resources (e.g., processors, memory) to a 

    PNG
    media_image5.png
    190
    638
    media_image5.png
    Greyscale


With respect to independent claims 1, 11, and 16, the applicant argues that the combination of Singh and Guha fails to disclose detecting a trigger condition that is based at least in part on the utilization level.
The examiner respectfully disagrees.  The examiner maintains that the auto-scaling of Singh discloses a trigger condition as part of the auto-scaling service cited in column 15, lines 39-47.  The nature of auto-scaling necessarily incorporates an assessment of the resource demands on the system, in order for the system to react to those demands and make the appropriate resource adjustment accordingly.  A more specific trigger condition is described by Singh, see column 15, line  67 through column 16, line 1-4, where a trigger is disclosed by “detect[ing] whether more or fewer resources are needed by the container instance…and may allocate more or fewer resources to the container instance”.  Therefore the examiner believe that the disclosure of auto-scaling services by Singh satisfies the claim limitation as currently presented.
modifying how many containers are deployed for the variety of services in response to the trigger condition.
The examiner respectfully disagrees.  It follows from the argument above, with respect to the detection of a trigger condition, that the number of containers deployed are modified via the auto-scaling of services, as described by Singh, which, “allocate[s] more or fewer resources to the container instance” (see column 16, lines 1-4).
 
With respect to independent claims 2, 4, 12 and 14, the applicant argues that the combination of Singh and Guha fails to disclose modifying how many containers are deployed comprises splitting the containers into a plurality of containers.
The examiner respectfully disagrees.  Singh discloses the splitting of containers by subdiving container instances into sub-fleets, see column 12, lines 22-32.  Which Singh goes on to elaborate on the lifecycle of the container instances, see column 18, lines 19-25, which the container manager has control over deploying a sub-fleet of the available container instances, which would constitute splitting the containers into a plurality of containers, as required by the claims as currently presented.

With respect to independent claim 7, the applicant argues that the combination of Singh and Guha fails to disclose the rules prohibit at least one combination of service from being packaged in the same container.
The examiner respectfully disagrees.  Singh discloses placement rules to delineate which services get allocated to which containers, see column 9, lines 46-51.  The examiner notes that the claims are constructed in a way that merely requires the prior art to disclose any rule prohibiting any combination of services from being packing in the same container.  As such, the disclose by Singh of 

With respect to independent claims 8, 9, 10, 18, and 19, the applicant argues that the combination of Singh and Guha fails to disclose providing a plurality of container images that comprise different combination of the plurality of services provided by the container based application.
The examiner respectfully disagrees.  Singh discloses, “a base container and the applications and data within it may then be packaged as an image”, see column 6, lines 16-28.  Each container thus comprises a container image that makes up the different combination of services provided by the container based application, see column 18, lines 65-67 through column 19, lines 1-2, as required by the claims as currently presented.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
2/26/21
/BLAKE J RUBIN/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
Conferees:
/MOUSTAFA M MEKY/        Primary Examiner, Art Unit 2457                                                                                                                                                                                                
/ARIO ETIENNE/        Supervisory Patent Examiner, Art Unit 2457                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal